       Case 1:20-cv-06985-LTS-SLC Document 49-5 Filed 12/11/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KENNETH CURRY, RICARDO MAZZITELLI,                       Case No. 20-cv-6985-LTS-SLC
  JACQUELINE BROWN PILGRIM, on behalf of
  themselves and other similarly situated,


                                            Plaintiffs,
                       - against -

  P&G AUDITORS AND CONSULTANTS, LLC;
  GRC SOLUTIONS, LLC; PGX, LLC; AND
  APPLE BANCORP, INC. d/b/a APPLE BANK
  FOR SAVINGS,

                                          Defendants.



If you were employed as an Anti Money Laundering investigator, or an Anti Money
Laundering Quality Assurance reviewer, or a Team Lead on the Apple Bank Lookback
Review Project please read this notice.

               A pending collective action lawsuit may affect your legal rights.
                              This is not a solicitation from a lawyer.
       Three individuals who worked on the Apple Bank Lookback Review project have sued
P&G Auditors and Consultants, LLC (“P&G), GRC Solutions, LLC (“GRC”), PGX, LLC
(“PGX”) (P&G, GRC, and PGX are collectively referred to as the “Contractor Defendants”) and
Apple Bancorp, Inc. d/b/a Apple Bank for Savings (“Apple Bank”) (the Contractor Defendants
and Apple Bank collectively referred to as “Defendants”) claiming that Defendants have failed to
pay Anti Money Laundering investigators, Anti Money Laundering Quality Assurance reviewers,
and Team Leads proper overtime compensation.
       The Court has conditionally certified this lawsuit as a collective action under the Fair Labor
        Standards Act (“FLSA”). The collective members consist of Anti Money Laundering
        investigators (AMLs), Anti Money Laundering Quality Assurance reviewers (“QAs”), and
        Team Leads (“TLs”) who worked for Defendants at any time from August 28, 2017 to the
        present.

       The Court has not decided who is right and who is wrong. There is no money or settlement
        available now and there is no guarantee that any money will be made available to those
        who join the collective action.

       Your legal rights may be affected, and you have a choice to make now.
      Case 1:20-cv-06985-LTS-SLC Document 49-5 Filed 12/11/20 Page 2 of 5




                                    I. BASIC INFORMATION
1.     Why did I get this Notice?
Defendants’ records show that you have worked for Defendants as an AML, QA, or TL at some
time between August 28, 2017 and the present. This Notice explains that the Court has authorized
Plaintiff to proceed with a collective action lawsuit under the FLSA. You have legal rights and
options that you may exercise. A trial may be necessary to decide whether the claims being made
against Defendants, on your behalf, are correct or whether the various defenses to those claims are
correct.
2.     What is this lawsuit about?
This lawsuit is about whether Defendants properly paid AMLs, QAs, or TLs in accordance with
the federal and state labor laws. In particular, this notice relates to claims that Defendants violated
federal law by failing to pay AMLs, QAs, or TLs overtime compensation at 1 and ½ times their
regular rate of pay for every hour worked over 40 per workweek.
3.     What is Defendants’ position?
Defendants deny all of Plaintiffs’ claims. They maintain that they have fully complied with all of
the federal and state wage and hour laws at issue, and that no current or former employees are
legally entitled to any additional compensation.
4.     What is a collective action and who is involved?
In a collective action lawsuit, one or more persons sue on behalf of other people who have similar
claims under the FLSA. All AMLs, QAs, or TLs who decide to participate in the case must file
the attached Consent to Sue form and become “opt-in plaintiffs.” One court resolves the issues for
everyone who decides to join the case as opt-in plaintiffs.
5.     Has the Court decided who is right?
The Court has not decided whether Plaintiffs or Defendants are correct. By issuing the Notice,
the Court is not suggesting that the Plaintiffs will win or lose the case.
6.     Is there any money available now?
No money or benefits are available now because the Court has not yet decided whether Defendants
did anything wrong, and the two sides have not settled the case. There is no guarantee that money
or benefits will ever be obtained. If they are, and if you join the FLSA collective action, you will
be notified how to ask for a share.
                              II. WHO IS IN THE COLLECTIVE?
7.     Am I a part of the FLSA Collective?
The Court has decided that any individual employed by Defendants as an AML, QA, or TL at any
time between August 28, 2017 and the present is eligible to join the FLSA Collective. You are not
      Case 1:20-cv-06985-LTS-SLC Document 49-5 Filed 12/11/20 Page 3 of 5




a member of the FLSA Collective unless you return the Consent to Sue form, which will be filed
with the Court.

8.     I’m still not sure if I am included.

If you are still not sure whether you are included, you can get free help by calling Plaintiffs’
Counsel, Julia H. Klein, Esq., at Klein Law Group of New York, PLLC at (347) 292-8170 or
writing Plaintiffs’ counsel at jklein@kleinlegalgroup.com.

9.    Can I participate in this lawsuit even though, due to my immigration status, I was
not working at Defendants legally?

Yes. Your immigration status does not affect your entitlement to recover back wages or participate
in this lawsuit.

10.   Can Defendants fire me or take other action against me because I am part of this
case?

No. Federal law prohibits Defendants from discharging or in any other manner
discriminating against any worker for joining this lawsuit. If you have any questions about
this, contact Klein Law Group of New York, PLLC at (347) 292-8170.

                             III. YOUR RIGHTS AND OPTIONS

You have to decide whether to file the attached Consent to Sue form to assert your FLSA claims.

11.    How do I join the FLSA Collective?

If you choose to join the FLSA Collective, you have to read, sign, and promptly return the Consent
to Sue form at the end of this Notice. The form must be sent to:

Julia H. Klein
120 East 79th Street, Suite 1A
New York, New York 10021
(347) 292-8170
jklein@kleinlegalgroup.com

If you want to join the lawsuit, your consent form must be postmarked no later than [90 days from
mailing]. If your signed Consent to Join Form is not postmarked, emailed, or faxed by [60 days
from mailing], you may not be allowed to participate in the federal law portion of this lawsuit.

12.    What happens if I do nothing at all?

If you choose not to join this lawsuit, you will not be affected by any settlement or judgment
rendered in this case, whether favorable or unfavorable. You may lose the ability to assert federal
claims because of the running of the statute of limitations.

                        IV. THE LAWYERS REPRESENTING YOU
      Case 1:20-cv-06985-LTS-SLC Document 49-5 Filed 12/11/20 Page 4 of 5




13.    Do I have lawyers in the case?

If you join the lawsuit, you will become a “party plaintiff” and, unless you inform Plaintiffs’
counsel or the Court in writing, you will be represented by Julia H. Klein of Klein Law Group of
New York, PLLC.

You also have the right to hire your own attorney should you wish to.

The attorneys’ fee arrangement for this case provides that Plaintiffs’ counsel is handling this matter
on a contingency basis, i.e., that the attorneys’ fees and costs will be determined on a percentage
basis based on the recovery on behalf of Plaintiffs. If there is no recovery or judgment in Plaintiffs’
favor, Plaintiffs’ counsel will not seek any attorneys’ fees from any of the Plaintiffs. The agreement
further provides that at the conclusion of the case, Plaintiffs’ counsel will make an application to
the Court for the recovery of fees and costs, that the Court has discretion of the amount of fees to
award, and that the fees may be as much as one-third of any settlement fund or judgment.

The Contractor Defendants are represented by Michael Goettig, Esq., Davis Wright Tremaine
LLP, 1251 Avenue of the Americas, 21st Floor, New York, NY 10020.

The Apple Bank Defendants are represented by Dean G. Yuzek, Esq., Ingram Yuzek Gainen
Carroll & Bertolotti, LLP, 150 E 42nd Street 19th Floor, New York, NY 10017.

14.    Should I get my own lawyer?

Of course, if you do want to hire your own lawyer, you may do so. Otherwise, you can retain Julia
H. Klein of Klein Law Group of New York, PLLC.

15.    Are there more details available?
Yes. If you have any questions or require additional information, please contact:
Julia H. Klein
120 East 79th Street, Suite 1A
New York, New York 10021
(347) 292-8170
jklein@kleinlegalgroup.com
        Case 1:20-cv-06985-LTS-SLC Document 49-5 Filed 12/11/20 Page 5 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KENNETH CURRY, RICARDO MAZZITELLI,                            Case No. 20-cv-6985-LTS-SLC
  JACQUELINE BROWN PILGRIM, on behalf of
  themselves and other similarly situated,                     CONSENT TO JOIN FORM


                                                 Plaintiffs,
                          - against -

  P&G AUDITORS AND CONSULTANTS, LLC;
  GRC SOLUTIONS, LLC; PGX, LLC; AND APPLE
  BANCORP, INC. d/b/a APPLE BANK FOR
  SAVINGS,

                                              Defendants.


   1.    I consent to be a party plaintiff in this lawsuit in order to seek redress for violations of the
         Fair Labor Standards Act, pursuant to 29 U.S.C. § 216(b).

   2. I hereby designate the Named Plaintiffs and the Klein Law Group of New York, PLLC to
      represent me in such lawsuit and to make decisions on my behalf concerning the litigation
      and settlement. I understand that reasonable costs expended on my behalf will be deducted
      from any settlement or judgment amount on a pro rata basis among all other plaintiffs. I
      understand that Klein Law Group of New York, PLLC will petition the Court for attorneys’
      fees from any settlement or judgment in the amount of the greater of: (1) the “lodestar”
      amount, calculated by multiplying reasonable hourly rates by the number of hours
      expended on the lawsuit, or (2) 1/3 of the gross settlement or judgment amount. I agree to
      be bound by any adjudication of this action by a court, whether it is favorable or
      unfavorable.



_______________________                                                  ________________________
Signature                                                                Address*


_______________________                                                  ________________________
Full Legal Name (print)                                                  City, State, Zip Code*


_______________________                                                  ________________________
Phone number*                                                            E-mail address*
